DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 11, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeturu, US Patent No. 10,916,333 in view of Chan et al., US 2019/0325333 and further in view of Martin et al., US Patent No. 10,909,174. 
Claim 1, Yeturu discloses a method, comprising: 
obtaining a dataset (col 3: 15-17 an indication of a data set comprising a plurality of observation records may be received) for generation of an outcome using a plurality of artificial intelligence models (col 3: 10-13 a non-linear regression model, and/ or a Gaussian mixture model may be employed to analyze and improve training data using one or more computing devices); 
but does not explicitly disclose, 
classifying, using another artificial intelligence model and before employing the plurality of artificial intelligence models, the dataset into a feature-space; and 
employing a subset of the plurality of artificial intelligence models on the dataset, 
wherein the subset is selected based upon the classification of the dataset.  
However, as Chan discloses classifying (fig 4A, [0075] At 404, the data associated with a machine learning model is classified into a plurality of clusters), using another artificial intelligence model and before employing the plurality of artificial intelligence models ([0075] The data may be classified into the plurality of clusters using one or more techniques (e.g., k-means clustering)), the dataset into a feature-space ([0075] a cluster is determined based on one or more entries that are within a threshold distance from a point (e.g., cluster centroid) in the feature space); and 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yeturu invention with Chan invention to include the claimed limitation(s) so as to allow the use of plurality of machine learning models in order to process different sets of data.
But Yeturu and Chan invention does not explicitly disclose,
employing a subset of the plurality of artificial intelligence models on the dataset, 
wherein the subset is selected based upon the classification of the dataset.  
However, as Martin discloses employing a subset of the plurality of artificial intelligence models on the dataset ([claim 5] receiving, by a first computer system, a stream of data content from a second computer system; selecting, by the first computer system, a machine learning (ML) model from a plurality of machine learning (ML) models), 
wherein the subset is selected based upon the classification of the dataset ([claim 5] the selection of the ML model based at least in part on a match between a content classification of the data content and a corresponding content classification for which the ML model was previously trained).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yeturu and Chan invention with Martin invention to include the claimed limitation(s) so as to allow selection of one or more of machine learning model(s) among plurality of machine learning models in order to process a specific set of classification of data.
Claim 4, Yeturu as modified discloses the method of claim 1, wherein the employed subset generates an outcome based upon the dataset (Martin fig 8, At 806, the stream of data content may be provided to the ML model, At 808, output may be received from the ML model).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yeturu and Chan invention with Martin invention to include the claimed limitation(s) so as to allow selected machine learning model to process a specific set of classification of data.
Claim 11, see claim 1 for the rejection, Yeturu discloses (fig 11) an information handling device, comprising: 
a processor (fig 11, processor); 
a memory device (fig 11, memory, data, code) that stores instructions executable by the processor to: 
obtain a dataset for generation of an outcome using a plurality of artificial intelligence models; 
classify, using another artificial intelligence model and before employing the plurality of artificial intelligence models, the dataset into a feature-space; and 
employ a subset of the plurality of artificial intelligence models on the dataset, 
wherein the subset is selected based upon the classification of the dataset.  
Claim 14, see claim 4 for the rejection, Yeturu as modified discloses the information handling device of claim 11, wherein the employed subset generates an outcome based upon the dataset.  
Claim 20, see claim 1 for the rejection, Yeturu discloses (fig 11) a product, comprising: 
a storage device that stores code (fig 11, memory, code), the code being executable by a processor (fig 11, processor) and comprising: 
code that obtains a dataset for generation of an outcome using a plurality of artificial intelligence models; 
code that classifies, using another artificial intelligence model and before employing the plurality of artificial intelligence models, the dataset into a feature-space; and 
code that employs a subset of the plurality of artificial intelligence models on the dataset, 
wherein the subset is selected based upon the classification of the dataset.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeturu, US Patent No. 10,916,333, Chan et al., US 2019/0325333 and Martin et al., US Patent No. 10,909,174 in view of Bhardwaj et al., US Patent No. 10,013,416. 
Claim 5, Yeturu as modified discloses the method of claim 4, 
but Yeturu, Chan and Martin invention does not explicitly disclose,
wherein the outcome generated by the employed subset is used to further train the another artificial intelligence model.  
However, as Bhardwaj discloses wherein the outcome generated by the employed subset is used to further train the another artificial intelligence model ([claim 1] an application of the at least one trained second machine learning model to the plurality of outputs of the plurality of trained first machine learning models).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yeturu, Chan and Martin invention with Bhardwaj invention to include the claimed limitation(s) so as to allow the outputs form one machine learning model to process into another machine learning model in order to provide a workflow progression to a second state.
Claim 15, see claim 5 for the rejection, Yeturu as modified discloses the information handling device of claim 14, wherein the outcome generated by the employed subset is used to further train the another artificial intelligence model.  
Claim(s) 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeturu, US Patent No. 10,916,333, Chan et al., US 2019/0325333 and Martin et al., US Patent No. 10,909,174 in view of Arora et al., US 2020/0090009. 
Claim 6, Yeturu as modified discloses the method of claim 4, 
but Yeturu, Chan and Martin invention does not explicitly disclose,
wherein the outcome comprises a recommendation for addressing a problem identified from the dataset.  
However, as Arora discloses wherein the outcome comprises a recommendation for addressing a problem identified from the dataset ([0064] machine learning models can be trained using labelled feature vectors that are labelled with actions that were performed to alter the operation of the satellite communication system (e.g., that corrected a problem with the satellite communication system)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yeturu, Chan and Martin invention with Arora invention to include the claimed limitation(s) so as to allow the machine learning model to process a set of data in order to provide a recommendation to correct a problem.
Claim 7, Yeturu as modified discloses the method of claim 4, 
but Yeturu, Chan and Martin invention does not explicitly disclose,
wherein the outcome comprises a prediction associated with the dataset.  
However, as Arora discloses wherein the outcome comprises a prediction associated with the dataset ([0064] the machine learning models can be trained to output an action based on how effective that action is predicted to be at altering the operation of the satellite communication system).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yeturu, Chan and Martin invention with Arora invention to include the claimed limitation(s) so as to allow the machine learning model to process a set of data in order to provide an output predicting a corrected action to improve an operation.
Claim 16, see claim 6 for the rejection, Yeturu as modified discloses the information handling device of claim 14, wherein the outcome comprises a recommendation for addressing a problem identified from the dataset.  
Claim 17, see claim 7 for the rejection, Yeturu as modified discloses the information handling device of claim 14, wherein the outcome comprises a prediction associated with the dataset.  
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeturu, US Patent No. 10,916,333, Chan et al., US 2019/0325333 and Martin et al., US Patent No. 10,909,174 in view of Louie et al., US 2020/0106792. 
Claim 8, Yeturu as modified discloses the method of claim 1, 
but Yeturu, Chan and Martin invention does not explicitly disclose,
wherein the another artificial intelligence model classifies the dataset based upon crowd-sourced data.  
However, as Louie discloses wherein the another artificial intelligence model classifies the dataset based upon crowd-sourced data ([0013] to collect and use crowd-sourced penetration tester data, i.e. data from one or more hackers that attack an organization's digital infrastructure as an attacker would in order to test the organization's defenses, and tester feedback to train machine learning models which further aid in documenting their training session work by automatically logging, classifying).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yeturu, Chan and Martin invention with Louie invention to include the claimed limitation(s) so as to allow the machine learning model to collect and use crowd-sourced data in order to aid the machine learning model to classify a set of data.
Claim 18, see claim 8 for the rejection, Yeturu as modified discloses the information handling device of claim 11, wherein the another artificial intelligence model classifies the dataset based upon at least one of. 
crowd-sourced data and clustering data.  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeturu, US Patent No. 10,916,333, Chan et al., US 2019/0325333 and Martin et al., US Patent No. 10,909,174 in view of Szabo et al., US 2013/0100849. 
Claim 9, Yeturu as modified discloses the method of claim 1, 
but Yeturu, Chan and Martin invention does not explicitly disclose,
wherein the another artificial intelligence model classifies the dataset based upon clustering data.  
However, as Szabo discloses wherein the another artificial intelligence model classifies the dataset based upon clustering data ([0054] A classification model generator 32 receives the labels and features 26 along with clustering information from the created clustering models to create classification models using a supervised machine learning algorithm).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yeturu, Chan and Martin invention with Louie invention to include the claimed limitation(s) so as to allow the machine learning model to collect clustering data in order to aid the machine learning model to classify a set of data.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeturu, US Patent No. 10,916,333, Chan et al., US 2019/0325333 and Martin et al., US Patent No. 10,909,174 in view of Wang et al., US 2012/0123976. 
Claim 12, Yeturu as modified discloses the information handling device of claim 11, 
but Yeturu, Chan and Martin invention does not explicitly disclose,
wherein the subset is selected based upon an identification of a subset of the plurality of artificial intelligence models that have a feature-space matching the feature-space of the classification.  
However, as Wang discloses wherein the subset is selected based upon an identification of a subset of the plurality of artificial intelligence models that have a feature-space matching the feature-space of the classification ([0033] a MIL selector module 238 configured to select a pre-trained MIL model 228 from the set of MIL models 230 for a query 104 that matches an object 220 in the received query. For instance, in response to receiving a query for "car," the MIL selector module 238 may select a MIL model associated with the object "car.").  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yeturu, Chan and Martin invention with Wang invention to include the claimed limitation(s) so as to allow the system to select a machine learning model(s) that has a matching object in order to fine tune the data process.

Allowable Subject Matter
Claims 2-3, 10, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2. The method of claim 1, wherein the subset is selected based upon an identification of a subset of the plurality of artificial intelligence models that have a feature-space matching the feature-space of the classification.  
3. The method of claim 1, wherein the subset is selected based upon an identification of a subset of the plurality of artificial intelligence models having a likelihood of an accurate outcome above a predetermined threshold.  
10. The method of claim 1, wherein, responsive to determining that none of the plurality of artificial intelligence models match the classification, the employed subset comprises at least one default artificial intelligence model.  
13. The information handling device of claim 11, wherein the subset is selected based upon an identification of a subset of the plurality of artificial intelligence models having a likelihood of an accurate outcome above a predetermined threshold.  
19. The information handling device of claim 11, wherein, responsive to determining that none of the plurality of artificial intelligence models match the classification, the employed subset comprises at least one default artificial intelligence model.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647